Hill, Justice,
dissenting.
I dissent from the dismissal of certiorari for the reasons stated in my concurring opinions in Brown v. Ricketts, 235 Ga. 29 (218 SE2d 785) (1975), and Yates v. Brown, 235 Ga. 391 (219 SE2d 729) (1975), and my dissenting opinions in Mikle v. State, 236 Ga. 748 (225 SE2d 275) (1976), and State Board of Corrections v. Smith, 238 Ga. 565 (233 SE2d 797) (1977). See also Strickland v. Hopper, 571 F2d 275 (5th Cir. 1978). I would not grant this escapee a new trial. While seeking relief pursuant to the rules, a defendant should abide by the rules.